                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    UNITED STATES OF AMERICA,                   )
                                                )
         Plaintiff,                             )
                                                )          No. 6:17-CR-58-REW-HAI
    v.                                          )
                                                )           OPINION AND ORDER
    APRIL BOWLING,                              )       ON OBJECTION TO § 851 NOTICE
                                                )
         Defendant.                             )

                                         *** *** *** ***

         The Court has thoroughly considered whether Defendant April Bowling’s previous

Kentucky conviction for theft of a prescription blank is a prior “felony drug offense” triggering

the twenty-year mandatory minimum sentence outlined in 21 U.S.C. § 841(b)(1)(A). The United

States provided Bowling the required pre-plea notice of its intent to pursue the enhancement under

§ 851(a), based on her prior conviction under KRS § 218A.286(1). The statute of conviction

provides: “A person is guilty of theft of a prescription blank when he unlawfully takes or exercises

control over a prescription blank belonging to another.” KRS § 218A.286(1). A “felony drug

offense” is one “that is punishable by imprisonment for more than one year under any law of the

United States or of a State or foreign country that prohibits or restricts conduct relating to narcotic

drugs, marihuana, anabolic steroids, or depressant or stimulant substances.” 21 U.S.C. § 802(44).

Does the prescription blank theft count for Title 21 enhancement?1



1
  The United States argued that the § 3553(e) motion (eliminating the mandatory minimum) and
the guideline range exceeding the minimum render the issue moot. The Court disagrees. Properly
defining the minimum matters, even if the Court has authority to sentence below it. See, e.g.,
United States v. Winebarger, 664 F.3d 388, 394–95 (3rd Cir. 2011) (“While § 3553(f) instructs
district courts to disregard a statutory minimum in appropriate circumstances, § 3553(e) retains
the statutory minimum as a reference point and explicitly notes the factor that such a divergence
                                                    1
       The Court and parties focused on whether this question turns on a categorical or conduct-

specific analysis. The circuits have somewhat diverged in their analyses of qualifying offenses

under § 802(44). Most recently, the Seventh Circuit considered whether a defendant’s prior

Arizona dangerous drug conviction was a felony drug offense. Informed by the Supreme Court’s

decisions in Mathis, Descamps, and Taylor,2 the court employed the categorical approach and

concluded that the prior conviction failed to qualify under § 802(44). United States v. Elder, 900

F.3d 491, 501–02 (7th Cir. 2018). The categorical approach “compar[es] the state statute of

conviction to the federal statute in question and ask[s] whether the two statutes are a categorical

match.” Id. at 498 (citing Mathis, 136 S. Ct. at 2248). The Seventh Circuit joined the First, Fourth,

and Ninth Circuits3 in embracing this analytical tool to assess whether a prior conviction qualifies

as a felony drug offense.

       Alternatively, a court that declines to view § 802(44) categorically “looks to ‘the specific

way in which an offender committed the crime on a specific occasion’ to determine whether the

prior conviction qualifies as a predicate offense under the federal statute at issue.” Id. (quoting, by

way of example, Nijhawan v. Holder, 129 S. Ct. 2294, 2288 (2009)). Here, the parties agree that

if the Court employs a circumstance-specific approach, there is an adequate basis for applying the




from the reference point should reflect.”); United States v. Jackson, 577 F.3d 1032, 1035 (9th Cir.
2009) (“If Congress had meant to render mandatory minimums completely inoperative in the case
of reductions pursuant to § 3553(e), it . . . would have used language like that in 18 U.S.C.
§ 3553(f), which authorizes the district court to impose a sentence ‘without regard to any statutory
minimum sentence.’”); United States v. Ahlers, 305 F.3d 54, 58–60 (1st Cir. 2002) (“Unlike
section 3553(f)—under which the mandatory minimum is to be disregarded once certain
conditions are met—section 3553(e) retains the mandatory minimum as a reference point for a
specific, carefully circumscribed type of departure.”).
2
  Mathis v. United States, 136 S. Ct. 2243 (2016); Descamps v. United States, 133 S. Ct. 2276
(2013); Taylor v. United States, 110 S. Ct. 2143 (1990).
3
  United States. v. Brown, 500 F.3d 48, 59 (1st Cir. 2007); United States v. Nelson, 484 F.3d 257,
261 n.3 (4th Cir. 2007); United States v. Ocampo-Estrada, 873 F.3d 661, 667–69 (9th Cir. 2017).
                                                  2
enhancement. The record reveals that Bowling attempted to use the stolen prescription pad to

secure opiates. See, e.g., DE #135-1 at 7.

       Without comprehensive analysis of the issue, the Sixth Circuit has indicated in an

unpublished opinion that it (1) construes § 802(44) broadly and (2) eschews the categorical

approach: “[T]his court does not employ a categorical approach to determining whether a prior

conviction constitutes a ‘felony drug offense’ for purposes of section 841(b)(1). Even if we did,

section 802(44) defines ‘felony drug offense’ broadly to encompass any offense that ‘prohibits or

restricts conduct relating to narcotic drugs[.]’” United States v. Soto, 8 Fed. Appx. 535, 540 (6th

Cir. 2001) (unpublished).4 Of course, the Sixth Circuit decided Soto over a decade prior to Mathis

or Descamps and has not revisited the issue since. Whether it would reach the same decision in

light of intervening Supreme Court case law, and the trend initiated by the First, Fourth, Seventh,

and Ninth Circuits, is certainly an open question.

       Mathis emphasizes three key factors relevant to applying the categorical approach in the

context of a federal recidivism statute: (1) the text of the statute at issue; (2) any “Sixth Amendment

concerns that would arise from sentencing courts’ making findings of fact that properly belong to




4
  Other Sixth Circuit decisions lend support to an expansive reading of § 802(44). See United States
v. Grayson, 731 F.3d 605, 607 (6th Cir. 2013) (“‘relating to’ carries a broad meaning—‘to stand
in some relation; to have bearing or concern; to pertain; refer; to bring into association with or
connection with’”); United States v. Spikes, 158 F.3d 913, 932 (6th Cir. 1998) (“The use of the
expansive term ‘relating’ as the only substantive limitation on the reach of the statutory phrase
‘felony drug offense’ clearly indicates that the statute encompasses drug offenses that involve the
simple possession of drugs.”). Courts in this district have rejected the categorical approach in the
§ 802(44) context. See United States v. Sydnor, No. 16-21, 2018 WL 1431744, *1, *4 (E.D. Ky.
Mar. 22, 2018); United States v. Shields, No. 16-85, 2018 WL 561856,, *1, *1 (E.D. Ky. Jan. 25,
2018); Leonard v. Ormond, No. 17-191, 2017 WL 6503622, *1, *4 (E.D. Ky. Dec. 19, 2017);
Stone v. Butler, No. 17-152, 2017 WL 5618289, *1, *2 (E.D. Ky. Nov. 20, 2017); United States v.
Wing, Nos. 13-87 & 16-09, 2016 WL3676333, *1, *2 (E.D. Ky. July 7, 2016).


                                                  3
juries[;]” and (3) the practicality or unfairness of applying a circumstance-specific approach.

Elder, 900 F.3d at 498 (quoting Descamps, 133 S. Ct. at 2280).

         The language of § 802(44) directs courts to evaluate the law underlying the prior

conviction, to determine whether it prohibits or restricts conduct “relating to” (in a broad sense)

the substances listed. A textual approach strongly suggests categorical analysis. Like the Armed

Career Criminal Act (ACCA) at issue in Mathis, § 802(44) lacks reference to underlying specific

conduct or behavior; rather, the focus is on the fact of a prior conviction bearing qualifying

criteria.5 Here, even more convincingly, the cornerstone of § 802(44)’s application is assessment

of the statute of conviction itself and whether that law regulates behavior relating to the listed

drugs.

         Further, delving into aspects of an offense that are not required as a conviction basis surely

risks Sixth Amendment problems. As Mathis made clear, in the recidivism context, the fact of

conviction (and the underlying required offense elements) properly trigger enhancement. See 136

S. Ct. at 2246 (“to allow a sentencing judge to go any further [than an elements-only inquiry]

would raise serious Sixth Amendment concerns because only a jury, not a judge, may find facts

that increase the maximum penalty”); see also Alleyne v. United States, 133 S. Ct. 2151, 2158

(2013) (“The touchstone for determining whether a fact must be found by a jury beyond a

reasonable doubt is whether the fact constitutes an ‘element’ or ‘ingredient’ of the charged

offense.”). Judge-found recidivism facts pertaining to crime details threaten to cross the Alleyne

line.




5
 And § 841(b)(1)(A) hinges on the existence of “a prior conviction,” not on the commission of
specific or particular acts.
                                                   4
       Finally, while the record here is clear enough, generally allowing evaluation of details

about a crime not qualifying as crime elements could introduce unfairness. Thus, as the Seventh

Circuit reasoned, the categorical approach avoids this “because its focus on elements, rather than

extraneous facts, means that any ‘inaccuracies’ in the record documents do ‘not come back to

haunt the defendant many years down the road by triggering a lengthy mandatory sentence.’” Id.

at 500 (quoting Mathis, 136 S. Ct. at 2253).

       The Court is dubious that Soto would reach the same result today, given the clarifications

by Descamps and Mathis, and the clear circuit trend. Yet, Soto (albeit unpublished) is a circuit

decision, and other Sixth Circuit cases (like Grayson) in no way engaged in categorical analysis.

Although the Court predicts Mathis would alter the outcome, given Soto, it declines to go that far.

In part—as the proceeding discussion explains—this is because the Court views Bowling’s

conviction as qualifying under either theory.

       Here, the statute of conviction really involves the commission of one crime—theft of a

prescription blank. The simple question, then, is whether this felony conviction is one under a

statute that “prohibits or restricts conduct relating to” the drug groups listed in § 802(44). The

completed crime is theft of the blank. The term “prescription blank” has a defined meaning in this

Chapter of the KRS, a Chapter wholly dedicated to “controlled substances.” See KRS

§ 218A.005(1) (noting that the purpose of the Chapter is “[t]he regulation of controlled substances

in this Commonwealth”).

       Under the Chapter, “‘Prescription blank,’ with reference to a controlled substance, means

a document that meets the requirements of KRS 218A.204 and 217.216.” KRS § 218A.010(42).

Those cross-cited statutes specify the requirements under Kentucky law for prescriptions. The

§ 217.216 requisites apply to prescriptions generally, but § 218A.204, from the controlled



                                                5
substances statute, expressly authorizes regulations defining “security requirements for all

prescriptions written by practitioners.” The ensuing regulation created the distinct “security

prescription blank,” which is the type of written prescription (featuring mandated security features

to prevent abuse) required of practitioners prescribing controlled substances in the

Commonwealth. See 902 KAR 55:105 § 2(2). This is the particular “prescription blank,” relative

to a controlled substance that Chapter 218A contemplates. Thus, a “prescription blank” within

KRS Chapter 218A is a discrete kind of printed form, one mandated for use in the prescribing of

controlled substances.6

       In sum, Chapter 218A, by definition, is one addressing controlled substances. The creation

of a security prescription blank as a requirement for prescribing practitioners serves to regulate

controlled substances; a prohibition against theft of such a blank is plainly one targeting the

dangers and problems associated with drug diversion. The remaining parts of KRS § 218A.286

enumerate related hazards. See, e.g., KRS § 218A.286(2) and (3) (prohibiting criminal possession

and trafficking of prescription blanks, respectively). Surely, given the Sixth Circuit’s broad reading

of the “relating to” element of § 802(44), the law at issue—criminalizing theft of a specific type

of prescription blank, particular to controlled substances—is one that “prohibits or restricts

conduct relating to” prescription controlled substances.

       The only potential issue is whether the scope of KRS § 218A.286 mirrors the scope of

§ 802(44) in terms of the enumerated substances. The parties did not suggest any prescription




6
  There is a generic blank, which applies to legend drugs. See KRS §§ 217.207, 217.216, and
217.015(37) (jointly criminalizing the theft, criminal possession, or trafficking of a blank “that
conforms with KRS 217.216[;]” these provisions make no reference to controlled substances). The
theft of a prescription blank under Chapter 217 is a misdemeanor. KRS § 217.207(5). A
prescription written for a non-controlled drug need not appear on the type of security prescription
blank required by Chapter 218A and the authorized regulations.
                                                  6
controlled substance that would fall outside the broad umbrella of § 802(44), and the Court’s

independent review has found none. On this record, the drugs listed in § 802(44) blanket the scope

of prescription controlled substances under Kentucky law. As such, a conviction for theft of a

prescription blank is a felony under a Kentucky law that prohibits or regulates conduct relating to

narcotic drugs, anabolic steroids, or depressant or stimulant substances.7

       The United States properly filed the § 851 notice, and the Court finds that Bowling’s prior

conviction qualifies as a felony drug offense for purposes of sentencing.

       This the 3rd day of October, 2018.




7
 Marijuana, under Schedule I, would not apply because it, by definition under Schedule I, is not a
prescription controlled substance.
                                                 7
